TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 25, 2014



                                    NO. 03-14-00321-CR


                                 Ex parte Rodgy Lee Nesby




         APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the dismissal of an application for writ of habeas corpus entered by the

Texas Court of Criminal Appeals. Rodgy Lee Nesby has filed a motion to dismiss the appeal.

Therefore, the Court grants the motion, allows Rodgy Lee Nesby to withdraw his notice of

appeal, and dismisses the appeal. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.